EXHIBIT CONSENT OF DEGOLYER AND MACNAUGHTON We consent to the use of the name DeGolyer and MacNaughton, to references to DeGolyer and MacNaughton, and to the inclusion of information taken from our “Appraisal Report as of December 31, 2008 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2008 on Certain Properties owned by Abraxas Energy Partners, L.P.” “Appraisal Report as of December31, 2007 on Certain Properties owned by Abraxas Petroleum Corporation,”“Appraisal Report as of December 31, 2007 on Certain Properties owned by Abraxas Energy Partners, L.P.” and “Appraisal Report as of
